                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




GENE AMBERT,

      Petitioner,

v.                                                        4:16cv218–WS/EMT

JONES,

      Respondent.



            ORDER DENYING PETITIONER’S THIRD AMENDED
               PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 74) docketed September 24, 2018. The magistrate judge recommends that

Petitioner’s third amended petition for writ of habeas corpus be DENIED.

Petitioner has filed lengthy objections (ECF No. 84) to the magistrate judge’s

report and recommendation, and those objections have been carefully reviewed by

the undersigned.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be
                                                                            Page 2 of 2


adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 74) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's third amended petition for writ of habeas corpus (ECF No. 22)

is DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's third amended petition

for writ of habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      5. All pending motions/requests are DENIED.

      DONE AND ORDERED this              31st    day of     January   , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
